*1085Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered October 15, 2004. The order granted defendant’s motion for an order precluding plaintiffs from introducing at trial evidence of damages exceeding an insurance policy’s 13-month period of indemnity as well as evidence of damages that differs from the evidence of damages presented by plaintiffs during discovery.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Plaintiffs appeal from an order precluding them from introducing at trial evidence of damages exceeding an insurance policy’s 13-month period of indemnity as well as evidence of damages that differs from the evidence of damages presented by plaintiffs during discovery. Contrary to the contention of plaintiffs, defendant’s preclusion motion was not the functional equivalent of a motion for summary judgment, and thus the appeal must be dismissed (cf. Scalp & Blade v Advest, Inc., 309 AD2d 219, 223-224 [2003]; Rondout Elec. v Dover Union Free School Dist., 304 AD2d 808, 810 [2003]). Because the order on appeal does not limit the legal theories of liability or the scope of the issues at trial, “ ‘no appeal lies from [that] order adjudicating in advance of trial the admissibility of evidence’ ” (Scalp & Blade, 309 AD2d at 223; see Rondout Elec., 304 AD2d at 810). Present—Green, J.P., Hurlbutt, Kehoe, Pine and Hayes, JJ.